DETAILED ACTION
This office action is in response to after allowance amendments filed on 07/01/2022.
Claims 1, 4-9, 12-17, and 19 are pending of which claims 1, 9 and 17 are independent claims, and claims 2-3, 10-11, and 18 are canceled.
Information disclosure
IDS, filed on 10/07/2020, 01/25/2021 and 03/22/2021 is considered.
Allowable Subject Matter
Claims 1, 4-9, 12-17, and 19 are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with partitioning channel state information into groups of non-zero coefficients of different priority levels, where mapping of non-zero coefficients to  each partitioned group may be based on the priority permutations derived from the amplitude distribution of NZ coefficients, which may be used to prioritize the non-zero coefficients to determine mapping of said non-zero coefficients to the said groups, where the process results mapped and unmapped NZ coefficient into the partitioned groups, and the unmapped NZ coefficient  are eliminated and the remaining mapped NZ coefficients of each group are transmitted.
.
.


Claims 1, and 4-8 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 1,    “…partitioning channel state information into groups of different priority levels, wherein said channel state information comprises non-zero coefficients” as specified in claim 1. 

Claims 9, and 12-16  are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 9,    “…partitioning comprising using at least one priority permutation to prioritize said non-zero coefficients to determine mapping of said non-zero coefficients to said groups” as specified in claim 9.  


Claims  17 and 19   are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 17,    “… omitting zero or more non-zero coefficients in accordance with said amplitude distribution based prioritizing from said groups; and transmitting remaining non-zero coefficients in said groups” as specified in claim 17. 



The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:


Rahman (US Pub. No. 20210075487) discloses CSI reporting for NZ coefficients. However, the disclosure of  Rahman taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with partitioning channel state information into groups of different priority levels, wherein said channel state information comprises non-zero coefficients as specified in claims 1, 9 and 17 in combination with other limitations recited as specified in claims 1, 9 and 17.



Abedini (US. Pub  20220220044) discloses alignment of symbol boundaries. However, the disclosure of  Abedini taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing  with partitioning comprising using at least one priority permutation to prioritize said non-zero coefficients to determine mapping of said non-zero coefficients to said groups as claimed in claims 1, 9 and 17 in combination with other limitations recited as specified in claims 1, 9 and 17.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        


/PHIRIN SAM/Primary Examiner, Art Unit 2476